Name: Commission Regulation (EEC) No 2337/87 of 30 July 1987 on the granting of re-storage aid for table wine for which a long-term storage contract was concluded during the 1986/87 wine-growing year
 Type: Regulation
 Subject Matter: distributive trades;  beverages and sugar
 Date Published: nan

 1 . 8 . 87 Official Journal of the European Communities No L 210/67 COMMISSION REGULATION (EEC) No 2337/87 of 30 July 1987 on the granting of re-storage aid for table wine for which a long-term storage contract was concluded during the 1986/87 wine-growing year the nature of the transport and the date of submission of the application ; Whereas, since there is little time for administrative implementation and since the quantities involved are often small and the transport costs minimal by compa ­ risoh with total costs, a standard amount of aid should be fixed ; Whereas the Management Committee for Wine has not delivered an opinion within the time limit set by its chairman HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1972/87 (2), and in particular Articles 34 and 81 thereof, Whereas rules on storage contracts for table wine dealing with their conclusion were laid down by Commission Regulation (EEC) No 1059/83 (3), as last amended by Regulation (EEC) No 3949/86 (4) ; Whereas Article 47 of Regulation (EEC) No 822/87 stipu ­ lates that procedures may benefit from intervention measures only if they have complied for a reference period to be determined with the obligations imposed by Article 35 and, where appropriate, Articles 36 and 39 therein ; whereas this reference period must therefore be fixed ; Whereas Commission Regulation (EEC) No 3950/86 (*), authorized the conclusion of long-term private storage contracts for table wine in respect of the 1986/87 wine ­ growing year ; Whereas the quantities of table wine in stock are large for the time of year ; whereas this is due to the fact that stocks during the current wine-growing year are in some regions substantially higher than can be disposed of through the normal market outlets ; whereas the forecasts for the coming harvest give little hope of relief of the market ; Whereas the wine under storage contracts is stored on containers which may be required to store the next harvest ; Whereas, in order that producers may store their next vintage under normal conditions, aid should be granted for the re-storage of table wine, subject to a limitation as to distance ; Whereas , in order to ensure that the measure operates correctly, provisions should also be adopted in respect of Article 1 1 . On application and subject to the conditions laid down in Article 2, aid may be granted for the re-storage, in another location and another place of storage belon ­ ging to a third party, who himself does not apply for re-storage aid, of table wine covered by a storage contract concluded under Regulation (EEC) No 3950/86 in accor ­ dance with the rules laid down in Regulation (EEC) No 1059/83 . 2. In accordance with Article 47 ( 1 ) of Regulation (EEC) No 822/87 producers who in the course of the 1986/87 wine year were subject to obligations under Articles 35, 36 and 39 of Regulation (EEC) No 822/87 shall not be entitled to benefit from the measures provided for in this Regulation unless they provide evidence that they have fulfilled their obligations during the reference periods laid down in Article 16 of Commis ­ sion Regulation (EEC) No 2672/86 (*), Article 13 of Commission Regulation (EEC) No 2705/86 Q and Article 22 of Commission Regulation (EEC) No 854/86 (8). Article 2 Aid may be granted only where :  the distance to the new place of storage is not greater than 1 50 kilometres ; however, where storage capacity is not available within this distance and in the case of ransport by sea, the intervention agency may authorize transport to the nearest appropriate place of storage, [') OJ No L 84, 27 . 3 . 1987, p. 1 . (2) OJ No L 184, 3 . 7. 1987, p. 26. (3) OJ No L 116, 30 . 4 . 1983, p. 77. (4) OJ No L 365, 24. 12. 1986, p. 40 . f5) OT No L 365. 24. 12 . 1986. p. 42. ( «) OJ No L 244, 29 . 8 . 1986, p. 8 . f) OJ No L 246, 30. 8 . 1986, p. 61 . ( «) OJ No L 80, 25. 3 . 1986, p. 14. 1 . 8 . 87No L 210/68 Official Journal of the European Communities  re-storage takes place between 1, August and 31 October 1987 and the transport is carried out, fol ­ lowing receipt of the authorization referred to in Article 16 (2) of Regulation (EEC) No 1059/83, in one or more vehicles,  applications for aid and supporting documents in respect of the aid are submitted not later than 1 5 December 1987 to the intervention agency of the Member State concerned. application for aid of the supporting documents referred to in the last indent of Article 2. Article 5 The amounts set out in Article 3 shall be converted into national currencies using the agricultural conversion rate applicable for the sector on 1 August 1986. Article 6 1 . Member States shall take all appropriate measures to ensure the necessary controls ; they shall, in particular, check that the re-storage of the wine has actually taken place. 2. Member States shall notify the Commission not later than 31 January 1988 of the quantities of wine which have been re-stored. Article 7 This Regulation shall enter into force on 1 August 1987. Article 3 The aid for all table wines ahall be 1,45 ECU per hecto ­ litre . Article 4 The intervention agency shall pay the aid to the producer not later than four months after the submission of the This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 July 1987. For the Commission Frans ANDRIESSEN Vice-President